Order, Supreme Court, New York County, entered on July unanimously modified, on the law, to delete the first and fourth ordering paragraphs, and, as so modified, the order appealed from is otherwise affirmed, without costs and without disbursements. The judgment of said court entered thereon on August 3, 1971, is unanimously reversed, on the law, and vacated, without costs and without disbursements. In this action to recover for printing services rendered, the mere submission of an estimate of cost from another printer, obtained after the event, is not a concession. Essentially, this is a single claim and proof involved in an assessment of damages would be coextensive or identical with that required in a plenary trial. The determination of the full amount due can be expeditiously resolved in a single full trial of the issues (Nigro v. Celestial Music Corp., 33 A D 2d 1003; Hastings v. C. B. Richard, Ellis & Co., 36 A D 2d 695). Concur—Stevens, P. J., McGivern, Markewich, Kupferman and Tilzer, JJ.